Citation Nr: 0012083	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  99-01 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung condition.

2.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1956 
to February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims. 


FINDINGS OF FACT

1.  In a September 1968 decision, the RO denied, on the 
merits, the appellant's claim for service connection for a 
lung condition, then diagnosed as bronchitis. 

2.  None of the evidence received since 1968 in support of 
the appellant's attempt to reopen his claim for service 
connection for a lung condition bears directly and 
substantially on the matter of whether there is a causal 
connection between a current lung disorder and military 
service, and the evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The appellant currently has coronary artery disease and 
is status post myocardial infarction(s).

4.  There is no medical evidence showing the development of 
cardiovascular disease during the appellant's active service 
or within the year after his separation from service.

5.  There is no plausible medical evidence showing that the 
appellant's current cardiovascular condition is related to 
disease or injury incurred during service.


CONCLUSIONS OF LAW

1.  The September 1968 rating decision that denied service 
connection for a lung condition is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.301(a) (1999).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for a lung condition 
is not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for a heart condition is 
not well grounded, and there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999). It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether a claim is well grounded.  See Arms 
v. West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

The Board has reviewed all the evidence of record, which 
consists of the appellant's contentions, including those 
raised at a personal hearing in 1998, his service medical 
records, VA records for treatment in 1997 and 1998, the 
reports of VA examinations conducted in 1968, a prescription 
form from Fidel Larraondo, M.D., dated in March 1979, and a 
letter from Life Extension Institute concerning an 
examination conducted in January 1977.  The evidence 
pertinent to each issue on appeal is discussed below.

A.  Lung condition

The appellant initially filed a claim for service connection 
for a lung condition in 1967.  His service medical records 
showed that he was hospitalized for ten days in April and May 
1956 for acute bronchitis due to pneumonia.  His complaints 
at that time included fever, chills, and cough.  He denied 
having any chest pain, and chest x-rays were normal.  In July 
1956, he underwent a routine physical examination, which was 
normal in all respects.  In May 1957, he complained of 
"chest oppression" of ten months' duration, which 
especially occurred at night.  Physical examination was 
essentially negative.  His lungs were clear.  The diagnosis 
was neurocirculatory asthenic, and he was prescribed some 
medication.  In July 1957, he was examined prior to being 
imprisoned in the stockade, and examination was negative.  In 
August 1957, it was noted that he was fit for hard labor.  In 
November 1957, he was again examined for confinement, and it 
was noted that the heart and lungs were normal.  On his 
separation examination in February 1958, it was noted that he 
had had a complete recovery after being hospitalized for 
pneumonia.  The examination was normal in all pertinent 
respects. 

Upon VA examination in August 1968, the appellant stated that 
since service he had had recurrences of chronic bronchitis 
manifested by acute wheezing and dyspnea and sometimes 
associated with frequent upper respiratory infections.  
Examination of the lungs showed that they were clear, and x-
rays of the chest were negative.  The diagnosis was chronic 
bronchitis, moderate, allergen, unknown.

A September 1968 rating decision, inter alia, denied service 
connection for a lung condition, finding that there was no 
evidence of a relationship between the episode of acute 
bronchitis during service and the post-service diagnosis of 
chronic bronchitis.  A decision of a duly-constituted rating 
agency or other agency of original jurisdiction is final and 
binding as to all field offices of the Department as to 
written conclusions based on evidence on file at the time the 
veteran is notified of the decision.  38 C.F.R. § 3.104(a) 
(1999).  Such a decision is not subject to revision on the 
same factual basis except by a duly constituted appellate 
authority.  Id.  The appellant has one year from notification 
of a decision of the agency of original jurisdiction to file 
a notice of disagreement (NOD) with the decision, and the 
decision becomes final if a NOD is not filed within that 
time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

The appellant was notified of the September 1968 decision in 
September 1968.  He testified in 1998 that he never received 
this letter.  There is a presumption of regularity that 
applies to official acts, and "in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992), citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  In this 
case, the appellant's statement alone is insufficient to 
rebut the presumption of regularity.  See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (applying the presumption of 
regularity to official duties of the RO).  The letter was 
sent to the same address of record used for all 
correspondence sent in 1968, and none of these documents were 
returned by the postal service.  Therefore the presumption of 
regularity applies to notice to the appellant of the 
September 1968 rating decision.  Since he did not express any 
dissatisfaction with or intent to appeal the September 1968 
rating decision, it is final.

In 1997, the appellant again filed a claim for service 
connection for a lung condition.  In order to reopen a claim 
which has been previously denied and which is final, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  He was provided notice 
of the applicable laws and regulations regarding new and 
material evidence, including 38 C.F.R. § 3.156.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  While the 1998 rating 
decision noted, in connection with the now-overruled 
standard, that "(t)here is no reasonable possibility that the 
new evidence submitted in connection with the current claim 
would change our previous decision," the rating decision went 
on to clearly provide that the evidence submitted in support 
of the claim to reopen "cannot be considered material to the 
issue of service connection as i(t) simply represents 
treatment some 39 years removed following the veterans 
discharge from active duty."  Moreover, the statement of the 
case does not cite the "reasonable possibility" standard at 
all, but properly cites 38 C.F.R. § 3.156(a).

The evidence received subsequent to September 1968 is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Since 
September 1968, the following evidence has been received:  
(1) the appellant's contentions, including those raised at a 
personal hearing in 1998; (2) VA outpatient records for 
treatment in 1997 and 1998; (3) a prescription form from 
Fidel Larraondo, M.D., dated in March 1979; and (4) a letter 
from Life Extension Institute concerning an examination 
conducted in January 1977. 

To the extent that the appellant contends that he has a lung 
disorder as a result of his military service, this evidence 
is not new.  Prior to 1968, he had made detailed statements 
concerning such allegations.  He has not submitted any new 
contentions regarding this claim; he has merely, at best, 
repeated his prior assertions.  This evidence is cumulative 
of evidence associated with the claims file at the time of 
the September 1968 rating decision and is not new for 
purposes of reopening a claim.

The rest of the evidence received since February 1996 is new 
in that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must be (a) relevant in that it bears directly 
and substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  
See 38 C.F.R. § 3.156(a) (1999) (emphasis added).

The Board concludes that the appellant has not submitted 
material evidence.  None of the evidence submitted since 1968 
shows treatment for or diagnosis of any chronic lung 
disorder.  Although the VA treatment records show complaints 
of shortness of breath, these appear to be associated with 
the appellant's cardiovascular disorder(s), since those are 
the only diagnoses shown.  The prescription form from Dr. 
Larraondo does not indicate the disorder for which the 
appellant was given medication in 1979.  None of the 
additional evidence is relevant to this claim.

The basis for the prior denial of this claim was that there 
was no evidence showing a relationship between the 
appellant's in-service acute bronchitis and the post-service 
chronic bronchitis.  There remains a lack of such evidence.  
There was a gap of 10 years between his separation from 
service and the diagnosis of chronic bronchitis.  At his 
examination in 1968, the appellant alleged that he had had 
continuity of symptomatology since service.  That means that 
his current allegations as to continuity of symptomatology, 
to the extent that they concern the time period prior to 
1968, are duplicative of his prior assertions.  As for 
allegations of continuity of symptomatology since 1968, these 
contentions are not significant in light of the fact that 
there is no objective medical evidence showing that the 
appellant currently has any lung disorder, including 
bronchitis.

The Board is cognizant of the statements from the appellant 
to the effect that he now has a lung condition as a result of 
the in-service bronchitis/pneumonia.  However, the evidence 
does not indicate that the appellant possesses medical 
expertise, and he is not competent to render an opinion on a 
matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board finds that the evidence received 
subsequent to September 1968 is not new and material and does 
not serve to reopen the appellant's claim for service 
connection for a lung condition.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

The Board notes that the appellant's representative has 
requested that reasonable doubt be resolved in the 
appellant's favor.  However, until the appellant meets his 
threshold burden of submitting new and material evidence in 
order to reopen his claim, the benefit of the doubt doctrine 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

B.  Heart condition

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for 
cardiovascular disease may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 (1999).

The appellant is not entitled to presumptive service 
connection for any cardiovascular disease.  The medical 
evidence does not show that this condition was manifested 
within the first year after his separation from active 
service.  He does not contend that a diagnosis of 
cardiovascular disease was rendered during service or within 
the first post-service year.  He alleges that he first had a 
myocardial infarction in the late 1970s, but the RO was 
unable to obtain medical evidence confirming this.  
Regardless, that was still 20 years after his separation from 
service.  The medical evidence actually shows diagnosis of 
cardiovascular disease in 1997, more than 35 years after his 
separation from active service.

The appellant currently has coronary artery disease, and 
chest x-rays are also consistent with congestive heart 
failure.  He is reportedly status post two myocardial 
infarctions, although the VA records indicate that this is 
questionable.  It was noted in December 1997 that the 
documentation reviewed from the appellant's prior visit to 
the emergency room did not show diagnosis of myocardial 
infarction and a full work-up showed no evidence of this.  
However, there is sufficient evidence of a current 
disability, and the first element of a well-grounded claim 
has been satisfied.

The appellant's service medical records do not show treatment 
for any cardiovascular disorders.  Upon separation from 
service, no pertinent abnormalities were noted, and every in-
service examination of the heart was normal.  The appellant 
maintains that he experienced symptoms during service 
indicative of a heart problem, such as chest pain and 
shortness of breath.  Although the service medical records do 
not confirm these symptoms, he is competent to report 
experiencing such symptoms, and his statements are accepted 
as true for the purpose of determining whether a well-
grounded claim has been submitted.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  His service medical records do document 
hospitalization for pneumonia, and the appellant has also 
argued that his heart condition resulted from that.  
Therefore, there is sufficient evidence of incurrence of a 
disease or injury during service, and the second element of a 
well-grounded claim has been satisfied.  

However, there is no plausible medical nexus evidence to 
associate the current cardiovascular disorder(s) with a 
disease or injury during service.  Even accepting that the 
appellant experienced certain symptoms during service, 
incurrence in service is not factually shown.  His service 
medical records fail to show diagnosis of any cardiovascular 
disorder, and examinations of his heart, as well as chest x-
rays, were expressly reported as normal.  As for the argument 
that he was told during service that he had hypertension, all 
in-service blood pressure readings were within normal limits, 
and a diagnosis of hypertension is not shown

The medical evidence does not show complaints of heart-
related symptomatology until 1997.  The appellant maintains 
that he sought treatment for his heart from several 
physicians between 1960 and 1997, but those records are not 
available.  The Board notes that the appellant underwent VA 
examinations in 1968 in connection with other claims, and he 
at no time reported having had any problems with his heart, 
and the chest x-ray was normal.

The medical evidence does not show diagnosis of a chronic 
heart disorder until 1997, which was more than 35 years after 
the appellant's separation from service.  There is no 
evidence showing that a chronic heart disorder was present 
prior to 1997.  Even according to the appellant's statements, 
the first indication that he had a chronic heart problem (as 
opposed to symptoms that he now attributes to a heart 
problem) was in the late 1970s when he reportedly suffered 
his first myocardial infarction.  Although there is no 
evidence of this, that was still 20 years after service.  At 
no time has a medical professional stated that the 
appellant's current cardiovascular disorder is in any manner 
related to his military service or that it began during 
service. 

The evidence does not show chronicity of treatment or of 
symptoms.  Although the appellant alleges receiving extensive 
treatment for his heart since 1960, no records are available 
to substantiate his contentions.  Furthermore, there is no 
competent medical opinion of record showing that any current 
cardiovascular disorder is related to any prior symptoms the 
appellant may have experienced.  Cf. Savage, 10 Vet. App. at 
497.  Nexus is not shown by post-service continuity of 
symptoms.  The only complaints of heart symptoms shown in the 
record began in 1997, and that is insufficient to support a 
finding of continuity of symptomatology.  

Therefore, the Board concludes that this claim is not well 
grounded.  The only evidence indicating that the appellant 
has a heart condition related to his military service 
consists of his current statements.  However, he cannot meet 
his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Until the appellant establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him a medical examination at VA 
expense.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.326(a) (1999) (VA examination will be authorized where 
there is a well-grounded claim for compensation); see Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant 
in developing a claim that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform him of 
the necessity to submit that evidence to complete the 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  The RO was unable to 
obtain medical records from Mercy Hospital, Harvey Schneider, 
M.D., Dr. Victor Rivera Asecniao, Municipal Hospital, 
Roosevelt Hospital Center, Dr. Larraondo, and Life Extension 
Institute.  Regardless, there is no indication of any medical 
records that might well ground this claim.  The appellant has 
not alleged that any medical records exist that would 
indicate that he has a heart condition that is somehow 
related to his military service, including hospitalization 
for pneumonia. 

The Board notes that the appellant's representative has 
requested that all reasonable doubt be resolved in the 
appellant's favor.  However, the "benefit of the doubt" 
rule does not apply until the claimant meets the threshold 
burden of submitting a well-grounded claim.  38 C.F.R. 
§ 3.102 clearly states that the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) has concluded that 
the "benefit of the doubt" rule does not shift the initial 
burden to submit a facially valid claim from the claimant to 
VA.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  For 
the reasons discussed above, the Board concludes that the 
appellant has failed to submit a well-grounded claim; 
therefore, he is not entitled to the benefit of the doubt. 

The presentation of a well-grounded claim is a threshold 
issue.  Since the appellant has failed to present competent 
medical evidence that his claim for service connection for a 
heart condition is plausible, the claim must be denied as not 
well grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to 
assist further in the development of this claim, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78.


ORDER

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for a lung 
condition, the claim is not reopened, and the appeal is 
denied.

Entitlement to service connection for a heart condition is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

